DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 line 4 recites “a WUR PPDU”, which seems to refer to “a WUR PPDU in lines 1-2, if it is true, change line 4 to read “the WUR PPDU”.
In claim 7 line 4 recites “a WUR PPDU”, which seems to refer to “a WUR PPDU” in lines 1-2, if it is true, change line 4 to read “the WUR PPDU”.
In claim 13 line 4 recites “a WUR PPDU”, which seems to refer to “a WUR PPDU” in lines 1-2, if it is true, change line 4 to read “the WUR PPDU”.
In claim 14 lines 4-5 recites “a WUR PPDU”, which seems to refer to “a WUR PPDU” in lines 1-2, if it is true, change lines 4-5 to read “the WUR PPDU”.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/641,107 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Chun teaches the claimed limitation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi et al. (US 2019/0007904 A1, hereinafter “Asterjadhi”, provisional document 62/527,984 dated 6/30/2017) in view of Liu et al. (US 2018/0295578 A1, hereinafter “Liu”, provisional document 62/483,969 dated 4/11/2017).
Regarding claims 1, and 13, Asterjadhi discloses a method for receiving a wake-up radio (WUR) physical layer protocol data unit (PPDU) (see Figures 3, 7, 9 and 12), by a station (STA) (see para. 0137, STA), in a wireless LAN (WLAN) (see abstract, 
Regarding claims 7 and 14, Asterjadhi discloses a method for transmitting a wake-up radio (WUR) physical layer protocol data unit (PPDU) (see Figures 3, 7, 9 and 12), by an access point (AP) (see para. 0136, AP), in a wireless LAN (WLAN) (see abstract, para. 0003), the method comprising: transmitting the WUR PPDU including the WUR preamble and the payload (see Figure 3, para. 0158-0160, PPDU device with preamble and payload). Asterjadhi discloses all the subject matter but fails to mention determining a data rate of a payload of a WUR PPDU ; configuring a synchronization sequence of a WUR preamble based on the determined data rate; and transmitting the WUR PPDU including the WUR preamble and the payload, wherein in case the data rate of the payload is 250kbps, the synchronization sequence is determined as a first sequence having a 32-bit length, and wherein in case the data rate of the payload is 62.5kbps, the synchronization sequence is determined as a second sequence having 64-bit length. However, Liu from a similar field of endeavor discloses determining a data rate of a payload of a WUR PPDU (see para. 0006, 0027-0028, 32 bit signature sequence correspond to data rate);  configuring a synchronization sequence of a WUR preamble based on the determined data rate (see Figure 5, step 502; Figure 6, step 604, para. 0038-0039); and, wherein in case the data rate of the payload is 250kbps, the synchronization sequence is determined as a first sequence having a 32-bit length (see par. 0027-0028), and wherein in case the data rate of the payload is 62.5kbps, the synchronization sequence is determined as a second sequence having 64-bit length (see para. 0038-0039, signature sequence determines the data rate). Thus, it would .

Claims 2, 6, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi in view of Liu as applied to claim 1 above, and further in view of Vermani et al. (US 2013/0128807 A1, hereinafter “Vermani”).
Regarding claims 2, and 8, Asterjadhi and Liu disclose all the subject matter but fails to mention wherein the STA determines a length of 1 symbol in the WUR preamble as 2us regardless of whether the data rate of the payload is 250kbps or 62.5kbps. However, Vermani from a similar field of endeavor discloses wherein the STA determines a length of 1 symbol in the WUR preamble as 2us regardless of whether the data rate of the payload is 250kbps or 62.5kbps (see para. 0014, 0152 and 0171). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Vermani preamble scheme into Asterjadhi and Liu preamble scheme. The method can be implemented in a transmitter. The motivation of doing this is to reduce preamble duration overhead.
Regarding claims 6, and 12, Asterjadhi and Vermani disclose all the subject matter but fails to mention wherein the STA differently assumes determines the length of 1 symbol in the payload based on whether the data rate being applied of the payload is 250kbps or 62.5kbps and decodes the payload. However, Liu from a similar field of endeavor discloses herein the STA differently assumes determines the length of 1 .

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi in view of Liu and Vermani as applied to claims 1, 2, 7 and 8 above, and further in view of Murali (US 2019/0059055 A1).
Regarding claims 3, and 9, Asterjadhi, Liu and Vermani disclose all the subject matter but fails to mention wherein in case the data rate of the payload is 250kbps, a length of the WUR preamble is equal to 64us, and wherein in case the data rate of the payload is 62.5kbps, a length of the WUR preamble is equal to 128us. However, Murali from similar field of endeavor discloses wherein in case the data rate of the payload is 250kbps, a length of the WUR preamble is equal to 64us, and wherein in case the data rate of the payload is 62.5kbps, a length of the WUR preamble is equal to 128us (see para. 0086, preamble duration of 128 us or 64 us). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Murali preamble duration scheme into Asterjadhi, Liu and Vermani preamble scheme. The method can be implemented in a preamble of a packet. The motivation of doing this is to reduce power consumption.

Claims 4-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi in view of Liu  as applied to claims 1 and 7 above, and further in view of Park et al. (US 2016/0323056 A1, hereinafter “Park”).
Regarding claims 4, and 10, Asterjadhi and Liu disclose all the subject matter but fails to mention wherein the first sequence is a sequence capable of being obtained based on part of the second sequence. However, Park from a similar field of endeavor discloses wherein the first sequence is a sequence capable of being obtained based on part of the second sequence (see para. 0132-0135). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Park sequence scheme into Asterjadhi wakeup packet scheme. The method can be implemented in a packet. The motivation of doing this is to properly detect the packet.
Regarding claims 5, and 11, Asterjadhi and Liu disclose all the subject matter but fails to mention wherein the part of the second sequence is a left half of the second sequence or a right half of the second sequence. However, Park from a similar field of endeavor discloses wherein the part of the second sequence is a left half of the second sequence or a right half of the second sequence (see para. 00168, two 32 bit sequences). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Park sequence scheme into Asterjadhi wakeup packet scheme. The method can be implemented in a packet. The motivation of doing this is to properly detect the packet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641.  The examiner can normally be reached on M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/           Primary Examiner, Art Unit 2463